Citation Nr: 0739657	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for purposes of Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to March 1966 
and from June 1966 to June 1972.  He died in August 2002.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 3, 2005 determination of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.  

In July 2006, the appellant provided testimony at a Travel 
Board hearing held before the undersigned Veterans Law Judge, 
and a transcript of that hearing is of record.  The appellant 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
appellant.

The appellant's motion for advancement of her appeal on the 
Board's docket was granted in November 2006.


FINDINGS OF FACT

1.  A RO letter determination dated January 27, 2004 denied 
entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of VA benefits, and no 
appeal was taken from that determination.  

2.  Evidence received subsequent to the January 27, 2004 RO 
denial, considered in conjunction with the record as a whole, 
was not previously of record, is not cumulative or redundant 
of evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran and the appellant were legally married in 
April 2002 in the state of Maine.

4.  The veteran died in August 2002.

5.  Documents of record do not establish that the appellant 
entered into an attempted marriage (i.e. common-law marriage 
in a no common-law marriage state) with the veteran one year 
or more prior to the death of the veteran, nor establish that 
a child had been born of the veteran and the appellant.


CONCLUSIONS OF LAW

1.  A RO letter determination dated January 27, 2004 which 
denied entitlement to recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA benefits 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for recognition of the appellant as the 
surviving spouse of the veteran for VA benefit purposes have 
not been met.  38 U.S.C.A. §§ 101, 103, 1304, 1310, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Regarding the duty to notify, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Inasmuch as the decision herein reopens the claim for 
recognition of the appellant as the surviving spouse of the 
veteran for purposes of VA benefits, additional development 
with regard to VA's duties to notify and assist, relative to 
the issue to reopen, would serve no useful benefit.  A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the claimant.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  See also Kent v. Nicholson, 20 Vet. App 1 
(2006).  The Board also notes that the reopened claim issue 
of whether the appellant is entitled to recognition as the 
surviving spouse of the veteran involves questions of fact 
and, therefore, the VCAA applies.  

With regard to the reopened claim for recognition as the 
veteran's surviving spouse, VA satisfied its duty to notify 
by means of December 2005 May 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  She was requested to submit any 
relevant evidence in her possession to VA.  The May 2006 
letter also informed the appellant as to the law pertaining 
to the assignment of a disability rating and/or effective 
date as the Court required in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, to the extent that there was any notice 
deficiency in the December 2005 VA letter, the Board finds 
that any such notice error did not affect the essential 
fairness of the adjudication because any defect in this 
respect was cured by actual knowledge on the part of the 
claimant.  The Board finds that statements and contentions 
made by the appellant and her representative throughout the 
appeal period, to include testimony provided at the July 2006 
Travel Board hearing, demonstrate actual knowledge of the 
information and evidence necessary to substantiate the claim 
for recognition of the appellant as the veteran's surviving 
spouse.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
After the notice was provided, the case was readjudicated and 
a Statement of the Case was provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence, testimony, and argument in support of her claim, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
her.

With regard to the duty to assist, the claims file contains 
documents relevant to this claim, to include a certificate of 
death and a marriage certificate.  Additionally, the claims 
file contains the appellant's statements in support of her 
claim, to include testimony at a Travel Board hearing.  The 
Board has carefully reviewed her statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria and analysis

In general, a RO decision that is not timely appealed is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§1102, 1304, 1541 (West 2002); 38 
C.F.R. §3.54 (2007).

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50 (2007).  The appellant has the burden 
to establish her status as claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if:  (a) the attempted marriage occurred one 
year or more before the veteran died, or existed for any 
period of time if a child was born of the purported marriage 
or born to them before such marriage; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52 (2007).  
Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  38 
C.F.R. § 3.205(c).  

Analysis

1. New and material evidence

In a letter determination dated January 27, 2004, the RO 
denied entitlement to recognition of the appellant as the 
veteran's surviving spouse, and provided the appellate 
rights.  The letter set forth that the bases for the denial 
included that there had been no demonstration that she and 
the appellant had been married for one year or more prior to 
his death, or that a child had been born to them.  No appeal 
was taken within one year of that determination, and it is 
final.  38 U.S.C.A. § 7105 (West 2002).

Evidence of record at the time of the January 27, 2004 letter 
determination included the veteran's death certificate which 
indicated that he died in August 2002 due to metastatic 
merkel cell carcinoma with onset 5 years earlier.  Also of 
record was a copy of a certification of marriage between the 
appellant and the veteran on April [redacted], 2002.  The record 
additionally contained a September 30, 2002 letter signed by 
the appellant requesting that she be exempted from the legal 
requirement that she and the appellant must have been married 
for one year prior to his death for entitlement to 
recognition as the veteran's surviving spouse.  The evidence 
then of record also included a copy of a newspaper clipping 
announcing the appellant's marriage to the veteran in April 
2002.

Evidence added to the record since the January 27, 2004 
denial includes testimony by the appellant under oath at a 
Travel Board hearing in July 2006, and written statements 
from the appellant and acquaintances attesting that the 
appellant and the veteran had considered themselves married, 
and had held themselves out to the public as a married couple 
(i.e. common-law marriage) for one year or more prior to the 
veteran's death.  The additional evidence also included 
documents, dated less than one year prior to the veteran's 
death, containing the appellant's and the veteran's names.

As noted above, when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
As such, the statements by the appellant and acquaintances 
attesting that the appellant and the veteran had considered 
themselves married, and had held themselves out to the public 
as a married couple (i.e. common-law marriage) for one year 
or more prior to the veteran's death are presumed credible.  
Such statements were not previously of record at the time of 
the prior final denial, and are not redundant or cumulative 
of the evidence then of record.  Indeed, the statements 
attest to a fact that was unestablished at the time of the 
prior final denial, namely that there had been an attempted 
marriage between the appellant and the veteran for one year 
or more prior to the veteran's death.  Further, as the fact 
to which the statements attest may be a basis for 
establishing recognition as the veteran's spouse, the new 
evidence raises a reasonable possibility of establishing the 
claim.

In view of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
entitlement to recognition of the appellant as the veteran's 
surviving spouse for purposes of VA benefits.

2.  Reopened claim for recognition as the veteran's surviving 
spouse

The appellant seeks to be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  The appellant 
contends that she has been unjustly penalized because she had 
been married to the veteran for a short period of time.  The 
appellant also appears to be contending that she and the 
veteran had a common-law marriage or that VA should deem 
their marriage as valid one year or more before the death of 
the veteran.

In this case, it is undisputed that the appellant and the 
veteran were legally married on April [redacted], 2002 in the state 
of Maine.  See, e.g., Maine License and Certificate of 
Marriage.  It is also undisputed that the veteran died on 
August [redacted], 2002.  See, e.g., Certificate of Death.  Based on 
these undisputed documents, the appellant and the veteran 
were married for period of time just greater than three 
months prior to his death.  As noted above, 38 U.S.C.A. 
§§1102 and 1304 require a "surviving spouse" to be married 
to the veteran:  (1) one year or more prior to the veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  As 
the evidence of record does not establish that the appellant 
was legally married to the veteran for one year or more prior 
to the veteran's death, or had a child born to her and the 
veteran, she does not qualify as a surviving spouse.  In this 
regard, the Board notes the record contains a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, dated 
in December 2003, filed by the appellant.  In this form, she 
answered "N/A" (not applicable) to the question of whether 
a child was born of the surviving spouse's marriage to the 
veteran or was a child born to them prior to the surviving 
spouse's marriage.  Further, she did not provide any 
information on the VA Form 21-534 regarding children.  The 
Board also notes that the appellant does not contend 
otherwise.  Based on the foregoing, the Board finds that the 
appellant cannot be considered a surviving spouse for 
purposes of VA benefits because she does not meet the 
statutory requirements set forth above.

Notably, the information of record includes statements by the 
appellant in which she referenced being with the veteran for 
"about 1.5 years."  See December 2005 statement in support 
of her claim.  It is reasonable to assume that this statement 
may allude to a common-law relationship.  Such a relationship 
may be either valid or deemed valid for purposes of 
establishing her eligibility for death benefits as the 
surviving spouse of the deceased veteran.  38 U.S.C.A. § 
103(a), (c) (West 2002); 38 C.F.R. §§ 3.52, 3.205(a) (2007).

VA General Counsel has provided an authoritative 
interpretation of the 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52 in a Precedent Opinion dated June 17, 1991.  The General 
Counsel held that the requirement of a marriage ceremony by a 
jurisdiction, which does not recognize common-law marriage, 
constitutes a "legal impediment" to a purported marriage for 
purposes of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).  VAOPGCPREC 58-91 (June 17, 1991).  In 
other words, where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
Id.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2007).

In this case, the Board finds that the appellant has met the 
38 C.F.R. § 3.52 requirements of parts (b), (c), and (d).  To 
that extent, the Board finds no evidence of record to 
affirmatively establish that the appellant entered into the 
marriage without knowledge of the legal impediment, in this 
case, that Maine does not acknowledge common-law marriages.  
The Board also finds the appellant's statements that she 
cohabitated with the veteran continuously from the date of 
marriage to the date of the veteran's death to be credible 
and probative.  See Appellant's July 2006 testimony and 
December 2005 statement in support of her claim; see also VA 
Form 21-4147, Supporting Statement Regarding Marriage.  
Further, the record does not contain a claim filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  

However, the Board finds that the appellant's claim fails 
because the evidence does not show that the attempted 
marriage occurred one year or more before the veteran died or 
existed for any period of time when a child was born of the 
purported marriage or was born to them before such marriage.  
As noted above, the evidence and statements of record do not 
show that a child was born either during or after the 
marriage of the appellant and the veteran.  The appellant has 
submitted evidence to advance her contention that the 
attempted marriage occurred one year or more before the 
veteran died.  

In a December 2005 statement in support of her claim, the 
appellant stated that she met the veteran in spring of 2000, 
that they dated for 1.5 years, and that they spent numerous 
hours a week on the road traveling to see each other several 
times per week because they lived in separate locations.  The 
appellant stated that she helped the veteran with doctors' 
appointments.  The appellant testified that she moved in with 
the veteran in a house, purchased by the veteran, on December 
[redacted], 2001.  (See Transcript "T." at 4, 13-15.)  The Board 
finds the appellant's statements regarding cohabitation to be 
credible and finds December [redacted], 2001 as the date that 
cohabitation began.  

The Board also notes other evidence of record including a 
Credit Union Share Certificate, issued November 5, 2001, in 
the veteran's and the appellant's names and a receipt for a 
Hearts on Fire engagement ring purchased October [redacted], 2001 at 
[redacted] with a registration certificate and 
limited warranty for a diamond ring, also dated October [redacted], 
2001.  In the December 2005 statement, the appellant reported 
that the veteran asked her to marry him on October [redacted], 2001.  
The Board finds the described evidence to be credible and 
probative with regards to establishing October [redacted], 2001 as the 
earliest date of intention to marry.  

The Board acknowledges an undated statement in support of the 
appellant's claim by E.H., neighbor and friend.  E.H. noted 
the appellant was a caretaker for the veteran since year 
2000.  She also noted that the veteran would buy the 
appellant flowers every Friday.  See also VA Form 21-4171, 
from E.H.  Additionally, the appellant's employer provided a 
statement, dated in February 2004, that noted the appellant 
had been a caretaker for the veteran during the year 2000 
while an employee.  The employer's letter specifically 
indicated the company had been aware that the reason for the 
appellant's absence from work was due to being a caretaker 
for the veteran.  While the Board finds these statements 
credible, the Board finds that they only establish a 
relationship between the appellant and the veteran, but not 
an intention to marry.  The Board does not place any 
probative value on the aforementioned statements submitted to 
show a "marriage" existed one year or more prior to the 
death of the veteran.  In this regard, the Board notes that 
being a caretaker for the veteran is not dispositive of an 
intention to marry.  Again, the Board acknowledges a 
relationship between the appellant and the veteran existed 
one year or more prior to the death of the veteran, but it 
does not find the existence of an attempted (common-law) 
marriage that can be "deemed valid" within the meaning of 
38 C.F.R. § 3.52 nor is there evidence of record to establish 
proof of marriage as outlined in 38 C.F.R. § 3.205.  Indeed, 
the record does not contain an affidavit of a clergyman or 
magistrate who officiated a ceremony prior to the established 
April [redacted], 2002 date of marriage.   

The Board also acknowledges evidence of record including a 
March 2003 property tax bill with the names of the appellant 
and veteran on it, and the veteran's life insurance policy 
with a policy date of May 3, 2002.  The Board notes that 
because of their dates, neither of these documents is useful 
to the appellant in establishing that an attempted marriage 
occurred one or more years prior to the veteran's death in 
August 2002 or prior to the dates of cohabitation or 
intention to be married previously noted.

In sum, the evidence is against finding that the appellant 
entered into a "marriage" with the veteran one year or more 
prior to the death of the veteran as there is no probative, 
credible evidence that such a marriage occurred.  As such, 
the appellant's relationship with the veteran prior to his 
death may not be a "deemed valid marriage" under 38 C.F.R. § 
3.52 or any other law or regulation.  Accordingly, the 
requirements for recognition of the appellant as the 
veteran's surviving spouse have not been met and the reopened 
claim is denied.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for recognition of the appellant as the 
veteran's surviving spouse is granted.

The reopened claim for recognition of the appellant as the 
veteran's surviving spouse for purposes of receiving VA 
benefits is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


